As filed with the Securities and Exchange Commission on March 28, 2017 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM S-8 REGISTRATION STATEMENT Under THE SECURITIES ACT OF 1933 OPTICAL CABLE CORPORATION (Exact name of registrant as specified in its charter) Virginia 54-1237042 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 5290 Concourse Drive, Roanoke, Virginia 24019 (Address, including zip code, of registrant’s principal executive offices) Optical Cable Corporation 7 Stock Incentive Plan (Full title of the plan) Mr. Neil D. Wilkin, Jr. Ms. Tracy G. Smith Optical Cable Corporation 5290 Concourse Drive Roanoke, Virginia 24019 (540) 265-0690 (Name, address, including zip code, and telephone number, including area code, of agent for service) With a copy to: Mr. Brian M. Brown, Esq. Woods Rogers PLC Riverfront Plaza, West Tower 901 East Byrd Street, Suite 1550 Richmond, Virginia 23219 (804) 343-5020 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer☐
